DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: output unit, user input unit, and processing unit in claims 11-14 and 16-20. Corresponding structure is found in, for example, Figs. 1-3, [0024],  and [0072], [0108], and [0132] of the instant specification.  Furthermore, algorithms have also been disclosed for the recited functionality including Fig. 10 and corresponding sections of the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 10, 11, 12, 13, 14, 17, 18, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tasaki (US-20060271226 A1).
Claim 1
In regards to claim 1, Tasaki discloses a method for adjusting a condition for determining a quality of an inspection object in a quality determination device comprising a database, a processing unit, a user input unit, and an output unit {Fig. 4 shows the operational environment including inspection device, inspection result DB 
acquiring, by the processing unit, measurement values for structures of a plurality of inspection objects from the database {Fig. 4, inspection result DB 10 also discussed in [0055], [0061].  See also Fig. 8, step S21, [0067] which reads out measurement values from the inspection result DB};
displaying, by the processing unit, a GUI (Graphic User Interface) object indicating a reference value which is used for determining whether each of the plurality of inspection objects is good or defective {See Fig. 10 (copied below) illustrating a GUI for setting/adjusting a standard (reference value) that is used to determine whether inspection objects are good/defective as further discussed in [0079]-[0080]};
receiving a user input for moving a position of the GUI object through the user input unit {See [0059]; Fig. 10 and [0087]-[0090] in which a user can move the position of a bar corresponding/indicating the standard (reference value) in order to change the reference value};
updating, by the processing unit, the reference value with a value corresponding to the position of the GUI object moved according to the user input {see Fig. 10 and [0087]-[0088] in which after the bar is moved and decision button confirmed the inspection standard setting unit 14 sets the new value of the inspection standard (reference value); and


    PNG
    media_image1.png
    484
    752
    media_image1.png
    Greyscale


Claim 2
In regards to claim 2, Tasaki discloses wherein the re-determining comprises:
identifying one or more inspection objects in which a re-determination error has occurred, among the plurality of inspection objects {see Fig. 11 including the <Final Inspection> notes at the bottom of the figure in which the updated inspection value (new inspection standard) is applied.  See also [0080]}; and
displaying the updated reference value and the number of the one or more inspection objects in which the re-determination error has occurred, through the output unit {see Fig. 11 including the <Final Inspection> notes at the bottom of the figure that include the number of good and defective products satisfying/not satisfying the new inspection standard. See also [0080]}.

Claim 3
In regards to claim 3, Tasaki discloses 
determining, by the processing unit whether each of the plurality of inspection objects is good or defective by comparing error values of the measurement values with respect to design values of the structures with the reference value {per [0041]-[0045] various types of measurement values are determined with respect to design values and reference values such as solder (excess or insufficient), X-Y displacements of solder/lands, and sag/blur inspection.  An example in [0044] discusses a template matching method and calculation of allowable displacement in the X direction of solder and lands from design values.  See also process inspection 2 Component Mount in [0047]-[0052] for various other examples};
identifying, by the processing unit, one or more inspection objects in which a determination error has occurred, among the plurality of inspection objects, the determination error comprising a first error in which an inspection object determined to be good is identified to be defective and a second error in which an inspection object determined to be defective is identified to be good {see Figs. 9A, 9B, 10 showing displays that identify an inspection objection in which a determination error has occurred wherein the shading and position of the threshold value identifies first error (Good Product Class to left of Threshold value with shading indicating defective product in the Good Glass) and second error (Defective Product Class to the right of the Threshold value with no-shading indicating a Good product in the Defective Class}; and

wherein the identifying the one or more inspection objects comprises receiving determination review result indicating whether the plurality of inspection objects have the first error or the second error {see Figs. 9A, 9B, 10, particularly the shading and relative positions relative to the threshold value as discussed above}.
Claim 4
In regards to claim 4, Tasaki discloses the limitations thereof which are:
determining a distribution of good error values based on a distribution of the error values {see Figs. 9A, 9B, 10, 11 in which good error values are, e.g., to the left of the Threshold value (Good product class) and no-shaded (good product)};
estimating a range of the good error values from the distribution of the good error values {see Figs. 9A, 9B, 10 and 11 in which the range for “good error values” is shown}; and
identifying the first error or the second error based on the range of the good error values {as discussed above, the left/right position relative to the threshold value and shading/no-shading identify both the first and second errors and which are based on the range of good error values as broadly recited because the first or second errors are somewhere within the range of good error values.}.

Claim 5 and 15 (Cancelled)

Claim 7
In regards to claim 7, Tasaki discloses wherein the displaying the graph comprises:
determining at least one candidate reference value to minimize the number of the one or more inspection objects in which the determination error has occurred {see [0059], and particularly Inspection Standard Setting Process in Fig. 6, [0064]-[0087] which determines a “new inspection standard” (candidate reference value) that is set a position on the graph that is the recommend value calculated in step S5.  As to “minimize the number of inspection objects in which the determination error has occurred note that the separation degree calculation in [0074], [0076]-[0078] is considered equivalent because it increases the rate of products have the same determination result at the final inspection and decreases the products having different classifications (e.g. decreases false positives and false negatives)}; and
displaying the at least one candidate reference value on the graph {See Figs. 9A, 9B , 10 and 11 in which the initially displayed threshold value bar is the candidate reference value that the user may then adjust as per [0087]}.
Claims 10-14 and 17-19
The rejection of independent method claim 1 above applies mutatis mutandis to the corresponding limitations of independent computer readable medium claim 10 and device claim 11 while noting that the citations above include both device and method 
applies mutatis mutandis to the corresponding limitations of claims 12, 13, 14, 17, 18, and 19, respectively. 
Independent Claim 21
In regards to independent claim 21, Tasaki discloses a method for determining a quality of an inspection object in a quality determination device {Fig. 4 shows the operational environment of the method for determining a quality of an inspection object}, the method comprising:
acquiring measurement values for structures of a plurality of inspection objects {Fig. 4, inspection result DB 10 also discussed in [0055], [0061].  See also Fig. 8, step S21, [0067] which reads out measurement values from the inspection result DB};
determining whether each of the plurality of inspection objects is good or defective based on the measurement values and a reference value which is set for determining the quality of the plurality of inspection objects {See Figs. 9A, 9B, 10 illustrating a GUI for setting/adjusting a standard (reference value) and which shows the determination results of good/defective object inspection based on the measurement values and a reference value (threshold) that is used to determine whether inspection objects are good/defective as further discussed in [0079]-[0080]};
identifying one or more inspection objects in which a determination error has occurred, among the plurality of inspection objects, the determination error comprising a first error in which an inspection object determined to be good is identified to be defective and a second error in which an inspection object determined to be defective is 
determining at least one candidate reference value to minimize the number of the one or more inspection objects in which the determination error has occurred, based on a first measurement value of at least one inspection object determined to be good and a second measurement value of at least one inspection object determined to be defective
{see [0059], and particularly Inspection Standard Setting Process in Fig. 6, [0064]-0087] which determines a “new inspection standard” (candidate reference value) that is set a position on the graph that is the recommend value calculated in step S5 and based on first and second measurement values as claimed. As to “minimize the number of inspection objects in which the determination error has occurred note that the separation degree calculation in [0074], [0076]-[0078] is considered equivalent because it increases the rate of products have the same determination result at the final inspection and decreases the products having different classifications (e.g. decreases false positives and false negatives)}; and
displaying a graph indicating a result of determining non-defectiveness or defectiveness for each of the plurality of inspection objects, the graph including the reference value and the at least one candidate reference value {see Fig. 11 showing a graph indicating good/defective object (to left and right of standard), the reference value 
Claim 22
In regards to claim 22, Tasaki discloses wherein the determining the at least one candidate reference value comprises:
calculating error values for each of the plurality of inspection objects by comparing the measurement values with design values for the structures of the plurality of inspection objects {per [0041]-[0045] various types of measurement values are determined with respect to design values and reference values such as solder (excess or insufficient), X-Y displacements of solder/lands, and sag/blur inspection.  An example in [0044] discusses a template matching method and calculation of allowable displacement in the X direction of solder and lands from design values.  See also process inspection 2 Component Mount in [0047]-[0052] for various other examples}; and
determining the at least one candidate reference value to minimize the number of the one or more inspection objects in which the determination error has occurred, based on a distribution of the calculated error values for each of the plurality of inspection objects {As to “minimize the number of inspection objects in which the determination error has occurred note that the separation degree calculation in [0074], [0076]-[0078] is considered equivalent because it increases the rate of products have the same determination result at the final inspection and decreases the products having different classifications (e.g. decreases false positives and false negatives) and is based on the distribution (histograms) per [0076]-[0077]}

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tasaki and Cochran (US 2005-0273720 A1).
Claim 6
In regards to claim 6, Tasaki discloses wherein the displaying the graph comprises:
displaying, as the graph, a two-dimensional graph in which a horizontal axis indicates the error values and a vertical axis indicates the number of inspection objects having corresponding error values, among the plurality of inspection objects {see Figs. 9A (copied below), 9B and [0075]-[0077] which are two-dimensional graph histograms in which the horizontal axis indicates the error values and the vertical axis indicated the 
displaying, 
Although Tasaki clearly discloses the bar-shaped GUI object movable by a user input and that that this bar is displayed on the same page/ display as feature histogram graphs such that each graph has a corresponding threshold value object, the bar-shaped GUI object is not displayed “on the graph” itself.
Cochran is a highly analogous reference from the same field of setting and adjusting thresholds (reference values) applied in an object inspector to determine good/defective products.  See abstract, Figs. 1, 3, and 5; and [0086] and [0089]-[0091].  
    PNG
    media_image2.png
    681
    793
    media_image2.png
    Greyscale

Cochran also teaches, as shown in Fig. 3, displaying a bar graph 200 that shows the inspection results and is a generated display of a two-dimensional graph in which a horizontal axis indicates the error values and a vertical axis indicates the number of inspection objects having corresponding error values, among the plurality of inspection objects {see also [0102]-[0104]}; and

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tasaki’s GUI displaying the claimed graph and bar-shaped GUI object on the same page/display to display this bar-shaped GUI object on the graph (itself) as taught such that modifying the threshold value bar-shaped object in Figs. 9A-9B of Tasaki to be a movable GUI object displayed on the graph as taught by Cochran because Cochran motivates doing so in [0120] discussing aspects of the invention that are “quite powerful … to graphically represent information that helps the user understand what kinds of defects the system is tuned to find…so that the operator can select the appearance of the defect to which he wants to tune the system. He would then proceed to set the sensitivity level and the look-back retrospective inspection would take place on the basis of the new changes”.

    PNG
    media_image3.png
    489
    664
    media_image3.png
    Greyscale

Claim 16
The rejection of method claim 6 above applies mutatis mutandis to the corresponding limitations of device claim 16 while noting that the citations above include both device and method elements. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tasaki and Mori (US-20120185221).
Claim 8
Although Tasaki discloses determining at least one candidate reference value to minimize the number of the one or more inspection objects in which the determination error has occurred as discussed above in relation to claim 7, Tasaki is not relied upon to disclose the limitations of claim 8.
Mori is a highly analogous reference from the same field of setting and adjusting thresholds (reference values) applied in an object inspector to determine good/defective products.  See abstract, Figs. 1, 3-6.  See also Fig. 8 showing a GUI for correcting/changing a determination standard value.
Mori also teaches wherein the determining the at least one candidate reference value comprises:
 determining, based on a range of good error values stored in the database, at least one of values greater than or equal to a maximum value of the range of the good error values to be the at least one candidate reference value, and wherein the range of the good error values is estimated by a determination review device based on a distribution of the error values {see [0019]-[0021], [0028] discussing setting calculation 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tasaki’s candidate reference value determination to include 
determining, based on a range of good error values stored in the database, at least one of values greater than or equal to a maximum value of the range of the good error values to be the at least one candidate reference value, and wherein the range of the good error values is estimated by a determination review device based on a distribution of the error values as taught by Mori because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 9
Although Tasaki discloses determining at least one candidate reference value to minimize the number of the one or more inspection objects in which the determination error has occurred as discussed above in relation to claim 7, Tasaki is not relied upon to disclose the limitations of claim 9.
Mori also teaches wherein the determining the at least one candidate reference value comprises: 
determining, based on a range of good error values and a range of defective error values stored in the database, at least one of values greater than or equal to a maximum value of the range of good error values and less than or equal to a minimum value of the range of defective error values to be the at least one candidate reference value, and wherein the range of good error values and the range of defective error values are estimated by a determination review device based on a distribution of the error values {see [0019]-[0021], [0028] discussing setting calculation target points in a distribution range that is divided into a non-defective range and defective range.  See [0075], [0081]-[0085] classifying the defect determinations into four groups that account for good error values and defective error values.  As to the broad “greater than or equal to a maximum value” language see [0107]-[0110]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tasaki’s candidate reference value determination to include 
determining, based on a range of good error values and a range of defective error values stored in the database, at least one of values greater than or equal to a maximum value of the range of good error values and less than or equal to a minimum value of the range of defective error values to be the at least one candidate reference value, and wherein the range of good error values and the range of defective error values are estimated by a determination review device based on a distribution of the error values as taught by Mori because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tasaki and Tanaka (US 2002/0009220 A1).
Claim 20

Tanaka is an analogous reference from the same field of defect inspection and threshold setting.  See abstract, Figs. 1, 2, [0008], [0012]-[0017].
Tanaka also teaches wherein, the processing unit, in response to an input for setting a predetermined area on the graph, enlarges and outputs the predetermined area {see [0050], [0064], [0068]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tasaki’s display of the graph to set a predetermined area on the graph, enlarge and output the predetermined area as taught by Tanaka because adding highly conventional graphical manipulations such as enlarging to a graphical user interface is predictable and otherwise merely combines prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Auerbach  US 20060115143 A1 determines and adjusts thresholds used to determine defective objects.  See Figs. 2, 3A and [0035]-[0037].
Tiemeyer US 20090073440 A1 discloses a GUI to choose threshold candidates used to detective defective objects.  See Fig. 11c, 12, 15; [0015], [0048], and [0215].


Urano  US 20100004875 A1 discloses a GUI for adjusting the decision threshold of a object inspection device/method as show in Fig. 17B below.  See also [0094]-[0095].

    PNG
    media_image4.png
    509
    585
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL ROBERT CAMMARATA/           Examiner, Art Unit 2486